              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:17-cr-00101-MR


UNITED STATES OF AMERICA, )
                            )
              Plaintiff,    )
                            )
     vs.                    )                   ORDER
                            )
TRAVIS LAMONT BOYD,         )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER is before the Court upon the Defendant’s Motion to

Modify Term of Supervised Release [Doc. 29].

      The Defendant was sentenced by this Court on February 15, 2018, to

a term of twelve months’ imprisonment to be followed by three years of

supervised release. [Doc. 25]. The Defendant, through counsel, now moves

for the early termination of his term of supervised release. [Doc. 29].

      The Court transferred jurisdiction of this matter to the United States

District Court for the District Court of South Carolina on February 12, 2019.

[Doc. 28]. That court accepted jurisdiction over the Defendant on February

27, 2019. [Id.]. When jurisdiction is transferred, the court to which the

transfer of jurisdiction is made “is authorized to exercise all powers over the

probationer or releasee,” including terminating the term of supervised
release pursuant to 18 U.S.C. § 3583(e)(1). See 18 U.S.C. § 3605. As such,

the Defendant’s motion should be directed to the United States District Court

for the District of South Carolina.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Motion to Modify Term of Supervised Release [Doc. 29] is DENIED

WITHOUT PREJUDICE to renewing such motion before the United States

District Court for the District of South Carolina.

      IT IS SO ORDERED.         Signed: January 24, 2020




                                          2
